      Case 2:20-cv-10965-SVW-SK Document 4 Filed 12/23/20 Page 1 of 2 Page ID #:71

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                     CIVIL MINUTES - GENERAL
    Case No.     2:20-cv-10965-SVW (SK)                                        Date     December 23, 2020
    Title        Lawrence Conway v. Stu Sherman


    Present: The Honorable       Steve Kim, U.S. Magistrate Judge
                   Erica Valencia                                                   n/a
                    Deputy Clerk                                        Court Smart / Recorder

            Attorneys Present for Petitioner:                      Attorneys Present for Respondent:
                     None present                                               None present


    Proceedings:           (IN CHAMBERS) ORDER TO SHOW CAUSE

      In December 2020, Petitioner filed a petition under 28 U.S.C. § 2254 challenging his
2000 state conviction for first-degree murder with special circumstances for rape and torture.
(ECF 1 at 53). Petitioner is serving a sentence of life without parole. (Id.). He seeks to
overturn his conviction under changes to California state law. (Id. at 5-6). On its face,
however, the petition is subject to summary dismissal on at least three grounds.

        First, the petition is impermissibly second and successive. In February 2003, Petitioner
filed a § 2254 petition challenging the same 2000 conviction. (C.D. Cal. Case No. 2:03-cv-
00852-SGL-AJW).1 That petition was denied in May 2006. (Id.). So to file a second or
successive federal habeas petition, Petitioner had to obtain permission from the Ninth Circuit
Court of Appeals first. See 28 U.S.C. § 2244(b)(3)(A)-(B). Yet the petition references no Ninth
Circuit order authorizing a second and successive petition. Petitioner sought permission in
November 2012 and October 2017, but his requests were either denied or voluntarily
withdrawn. (See 9th Cir. Case Nos. 12-73743, 17-72981). Without that authorization, the
Court lacks jurisdiction over the petition, just as it did for Petitioner’s two other petitions. (See
9th Cir. Case No. 20-72804; C.D. Cal. Case No. 2:11-cv-08307-SVW-AJW).

        Second, even if Petitioner could file a second and successive petition, his “sentencing”
claim, which is essentially a request to overturn his conviction, arises only under California
state law. But federal habeas relief is available under § 2254 only if Petitioner alleges that he is
being held “in custody in violation of the Constitution or laws or treaties of the United States.”
Engle v. Isaac, 456 U.S. 107, 119 (1982). It is jurisdictionally unavailable if, as here,
Petitioner’s claim challenges only a state court’s decision not to retroactively apply a
change in state law. See Wainwright v. Stone, 414 U.S. 21, 23-24 (1973); Kazas v. Woodford,
436 Fed. App’x 813, 814-16 (9th Cir. 2011).



1The Court takes judicial notice of Petitioner’s prior direct appeal and habeas proceedings. See Trigueros v.
Adams, 658 F.3d 983, 987 (9th Cir. 2011).

CV-90 (10/08)                                CIVIL MINUTES - GENERAL                                       Page 1 of 2
    Case 2:20-cv-10965-SVW-SK Document 4 Filed 12/23/20 Page 2 of 2 Page ID #:72

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA


                               CIVIL MINUTES - GENERAL
 Case No.       2:20-cv-10965-SVW (SK)                            Date    December 23, 2020
 Title          Lawrence Conway v. Stu Sherman

        Third and last, even if Petitioner’s state law claim were somehow recast as a federal
claim, the petition appears facially untimely. After Petitioner’s unsuccessful appeal to the
California Court of Appeal, the California Supreme Court denied review in October 2001. (Cal.
Sup. Ct. S099805). If Petitioner filed no petition for writ of certiorari in the U.S. Supreme
Court, his conviction became final in January 2002. See U.S. Sup. Ct. R. 13. From then,
without statutory tolling, he had one year until January 2003 to file a timely federal petition.
See 28 U.S.C. § 2244 (d)(1)(A). Statutory tolling applies, however, only while “a properly filed
application for State post-conviction or other collateral review with respect to the pertinent
judgment” is pending. 28 U.S.C. § 2244(d)(2). Untimely state habeas petitions are not
“properly filed” for this purpose. See White v. Martel, 601 F.3d 882, 883-84 (9th Cir. 2010).
Before filing his federal petition here, Petitioner appears to have filed at least sixteen state
habeas petitions in the California state courts. (See Cal. Sup. Ct. Case Nos. S104236, S110808,
S192258, S193236, S203231, S220095, S240897, S256939; Cal. Ct. App. Case Nos. B155241,
B161625, B240086, B255111, B256377, B280821, B298446; Cal. Super. Ct. of L.A. Cnty. Case
No. BA165136). But only four of his state petitions (Cal. Sup. Ct. Case Nos. S104236,
S110808; Cal. Ct. App. Case Nos. B155241, B161625) appear to have been timely filed, thereby
tolling the federal limitations period through October 2003. His 12 other petitions could have
had no tolling effect if they were untimely as the public record reveals. See White, 601 F.3d at
883-84. Nor could they have restarted a new federal limitations period after October 2003.
See Ferguson v. Palmateer, 321 F.3d 820, 823 (9th Cir. 2003).

       For all these reasons, Petitioner is ORDERED TO SHOW CAUSE on or before
January 25, 2021 why the Court should not dismiss the petition for lack of jurisdiction,
untimeliness, or both. Petitioner bears the burden to establish timeliness on any ground,
including equitable tolling, that the Court may be unaware of. See Stancle v. Clay, 692 F.3d
948, 953 (9th Cir. 2012). If Petitioner files no timely response to this order, this
action may be involuntarily dismissed for failure to prosecute. See Fed. R. Civ. P.
41(b); L.R. 41-1. If Petitioner no longer wishes to pursue this action, he may voluntarily
dismiss the action under Federal Rule of Civil Procedure 41(a) by filing a Voluntary Notice of
Dismissal on the attached Form CV-09.




CV-90 (10/08)                        CIVIL MINUTES - GENERAL                             Page 2 of 2
